Citation Nr: 1411070	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 17, 1980, and from April 18, 1980 to April 1983.  

A May 1984 administrative decision found that the discharge from the Veteran's second period of service was issued under dishonorable conditions while his first period of service was honest, faithful, and meritorious.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to service connection for chronic obstructive pulmonary disease and emphysema.  The Board has recharacterized the claim more broadly, in light of diagnoses of pulmonary fibrosis and interstitial infiltrates.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertions, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with multiple respiratory disorders, including pulmonary fibrosis, interstitial infiltrates, and emphysema.  The Veteran claimed he was exposed to asbestos, specifying during the Board hearing that he was exposed while in the San Francisco shipyard (Hunter's Point) in 1978.  This testimony appears to the Board credible and consistent with the circumstances of the Veteran's service.

In its November 2009 rating decision, the RO noted that the Veteran's service treatment records indicated that he was exposed to asbestos during service, although it also noted that it had received an incomplete response to its letter requesting information relating to asbestos exposure.  An October 1981 service treatment record indicates that the Veteran reported being exposed to asbestos while on active duty dust during "rip out" operations or worked regularly with asbestos or asbestos products.

VA's Adjudication Manual rewrite indicates that working in shipyards is a major occupational hazard resulting in exposure to asbestos and that inhalation of asbestos fibers can produce fibrosis.  M21-MR, IV, ii, 2, C.9.  The Veteran has thus met his burden of showing that he has current disability that may be associated with service, and a VA examination is therefore warranted.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since February 2010  should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination as to the nature and etiology of all diagnosed respiratory disorders.  All necessary tests should be conducted.

The examining physician must be provided access to the appellant's claims folder, Virtual VA file, VBMS file and a copy of this remand for review prior to the examination.  The examining physician must document in the examination report that all of these files were reviewed.  
  
The examining physician should first diagnose any current respiratory disorders.  Then, as to each such disorder, the examining physician should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's first period of service, to include exposure to asbestos.  A complete rationale should accompany any opinion provided.

The examining physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that the examination report is in complete compliance with the directives of this remand.  The RO/AMC must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA. If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


